



Amendment to Employment Agreement
(Larry Enterline)




This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into as of
May 2, 2016, by and between Fox Factory Holding Corp., a Delaware corporation
(the “Company”), and Larry Enterline, an individual (“Executive”), amends that
certain Employment Agreement dated as of July 22, 2013 by and between the
Company and Executive (the “Original Agreement”) and shall be effective
beginning with the fiscal year ending December 29, 2017 (the “Effective Date”).
All terms not otherwise defined herein shall have the meanings ascribed thereto
in the Original Agreement.
RECITALS


WHEREAS, the parties hereto desire to amend certain provisions of the Original
Agreement in accordance with the terms of this Amendment;
NOW, THEREFORE, in consideration of the mutual premises and the respective
mutual agreements contained herein, the parties to this Amendment agree as
follows:
Section 1.     Amendments.
(a)    The last sentence of Section (3)(a) of the Original Agreement is hereby
deleted and replaced with the following:
“The Base Salary will be reviewed on an annual basis by the Compensation
Committee of the Board (the “Compensation Committee") and may be increased (or
decreased as part of substantially similar reductions applicable to all
executives) from time to time, at the discretion of the Compensation Committee.”
(b)    The third sentence Section 3(b) of the Original Agreement is hereby
deleted in its entirety and replaced with the following:
“The term “Executive’s Base Salary” means Executive’s actual Base Salary,
exclusive of any other compensation received by Executive regardless of form, in
effect as of the date of the Performance Bonus is calculated.”
Section 2.    Effect on Original Agreement. On and after the Effective Date,
each reference in the Original Agreement to “this letter”, “hereunder”,
“hereof”, “herein” or words of similar import shall mean and be a reference to
the Original Agreement as amended hereby. Except as specifically modified by the
terms of this Amendment, all of the terms, provisions, covenants, warranties and
agreements contained in the Original Agreement shall remain in full force and
effect and are hereby ratified.
Section 3.    Governing Law. This Amendment shall be construed under and shall
be governed by the laws of the State of California.
Section 4.    Counterparts. This Amendment may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Amendment and all of which, when taken together, will be deemed to constitute
one and the same agreement.
IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
as of the date first above written.







--------------------------------------------------------------------------------





THE COMPANY
Fox Factory Holding Corp.,
  a Delaware corporation




  By: /s/ Zvi Glasman
  Name: Zvi Glasman
  Title: Chief Financial Officer
 
THE EXECUTIVE
  


  /s/ Larry Enterline
  Larry Enterline






